FILED
                            NOT FOR PUBLICATION                             AUG 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30319

               Plaintiff - Appellee,             D.C. No. 4:04-cr-00084-CCL

 v.
                                                 MEMORANDUM*
JOHN MEADE OGBURN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Charles C. Lovell, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      John Meade Ogburn appeals from the district court’s order granting his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court reduced Ogburn’s sentence from 260 months to 240

months based on Amendment 782 to the Sentencing Guidelines. Ogburn claims

that the district court erred by failing to reduce his sentence further. Specifically,

he argues that the 240-month mandatory minimum under 21 U.S.C. § 841(b)(1)(A)

is no longer applicable because his prior state felony drug conviction has been

reclassified as a misdemeanor under California’s Proposition 47. This claim does

not support a further reduction under section 3582(c)(2). See 18 U.S.C.

§ 3582(c)(2); Dillon v. United States, 560 U.S. 826, 831 (aspects of appellant’s

sentence not affected by Commission’s amendment to the Guidelines are “outside

the scope” of the proceeding authorized by section 3582(c)(2)). The district court

therefore did not err by imposing the mandatory minimum sentence. See United

States v. Sykes, 658 F.3d 1140, 1148 (9th Cir. 2011).

      AFFIRMED.




                                            2                                    15-30319